Citation Nr: 1828892	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  13-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep condition.  

2.  Entitlement to service connection for high blood pressure (hypertension).  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for vertigo.  

5.  Entitlement to service connection for a right shoulder condition.  

6.  Entitlement to service connection for a right arm condition.  

7.  Entitlement to service connection for a right hand condition.  

8.  Entitlement to service connection for a gastrointestinal disorder, to include stomach symptoms and diarrhea.  

9.  Entitlement to service connection for left ear hearing loss.  

10.  Entitlement to service connection for right ear hearing loss.  

11.  Entitlement to service connection for a right leg condition.  

12.  Entitlement to service connection for a left leg condition.  

13.  Entitlement to service connection cervical myelopathy with mild paralysis, to include a back disability with shooting pain.  

14.  Entitlement to service connection for chronic headaches.  

15.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) from July 2012, March 2013, and May 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Board denied an initial compensable rating for a scalp scar, and remanded the remaining claims for additional development.  

In February 2017, the Veteran, through his attorney, requested a 90-day extension of time to submit evidence regarding the claims addressed in this decision.  The 90-day extension of time has expired, and appellate review may proceed.  

The issue with respect to hearing loss has been recharacterized as claims for left ear hearing loss and right ear hearing loss to comport with the evidence.  

An August 2016 submission raises the issue of entitlement to an increased rating for a scalp scar.  The issue has not been adjudicated by the RO and the Board does not have jurisdiction over it.  Thus, the issue is referred to the RO.  


FINDINGS OF FACT

1.  A sleep disorder, to include sleep apnea, did not have its onset during service and is not otherwise related to service.  

2.  Hypertension did not have its onset during service or within the initial year after separation and is not otherwise attributable to service.  

3.  Erectile dysfunction did not have its onset during service and is not otherwise related to service.  

4.  A disability manifested by vertigo did not have its onset during service and is not otherwise related to service.  

5.  A right shoulder disability was not manifested during service or within the initial year after separation and is not otherwise related to service.  

6.  A right arm disability was not manifested during service or within the initial year after separation and is not otherwise related to service.  

7.  A right hand disability was not manifested during service or within the initial year after separation and is not otherwise related to service.  

8.  A gastrointestinal disorder, to include stomach symptoms and diarrhea, was not manifested during service or within the initial year after separation and is not otherwise related to service.  

9.  Pre-existing left ear hearing loss was not aggravated by service.  

10.  Right ear hearing loss was not manifested during service or within the initial year after separation and is not otherwise related to service.  

11.  A right leg disability was not manifested during service or within the initial year after separation and is not otherwise related to service.  

12.  A left leg disability was not manifested during service or within the initial year after separation and is not otherwise related to service.  

13.  A cervical spine and/or back disability was not manifested during service or within the initial year after separation and is not otherwise related to service.  

14.  Chronic headaches were not manifested during service or within the initial year after separation and are not otherwise related to service.  

15.  A psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD) is not a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1131, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).   

4.  The criteria for service connection for vertigo have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

5.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

6.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

7.  The criteria for service connection for a right hand disability are not met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

8.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

9.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2017).  

10.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1131, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

11.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

12.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C. §§ 1101, 1131, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

13.  The criteria for service connection for cervical myelopathy, to include a back disability, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

14.  The criteria for service connection for a disability manifested by headaches have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

15.  The criteria for service connection a psychiatric disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted at service entrance.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation of that disability during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  

In addition, certain chronic diseases, such as sensorineural hearing loss, hypertension, and arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

A diagnosis of PTSD must be in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria.  Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  



1.  Sleep apnea

The Veteran seeks service connection for sleep disorder, to include sleep apnea.  He maintains that a sleep disorder is related to service.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

The August 1982 separation examination report shows that the mouth and throat and lungs and chest were normal.  On the accompanying medical history he denied having frequent trouble sleeping.  

VA treatment records in June 2016 note that his sleeping pattern was good in July 2002.  Although obstructive sleep apnea was noted in May 2013, there is no competent nexus opinion relating a sleep disorder, to include sleep apnea, to service.  

To the extent that any treatment records note a history of sleep difficulty during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the Social Security Administration (SSA), see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between a sleep disorder and service.  

To the extent that the Veteran asserts a sleep disorder is related to a psychiatric disorder, as reflected in the decision below, service connection for a psychiatric disorder is not established.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a sleep disorder, to include sleep apnea, is not warranted.  

2.  Hypertension

The Veteran seeks service connection for hypertension.  He maintains that hypertension is related to service.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

Next, the Board notes that the September 1978 service entrance examination report shows that the heart and vascular system were normal.  Although service treatment records reflect a history of rheumatic fever during childhood, hypertension was noted at service entrance.  

Moreover, service treatment records are negative for hypertension/high blood pressure.  An October 1978 service Dental Questionnaire reflects that he denied having hypertension.  In addition, a November 1978 record shows blood pressure was 124/84, and a July 1981 record shows blood pressure was 122/56.  Further, a June1979 record notes that his vitals were normal.  

The August 1982 separation examination report shows that the heart and vascular system were normal.  Blood pressure was 140/84.  On the accompanying Report of Medical History, he denied having or having had high or low blood pressure, heart trouble, and palpitation or pounding heart.  The examiner noted that the Veteran's indication of having had pain or pressure in the chest was associated with childhood Rheumatic Fever - "NCD" (not considered disqualifying/normal childhood diseases).  

The Board notes that VA treatment records in June 2016 reflect hypertension, to include in May 2013, and VA treatment records in January 2013 note hypertension in August 2010.  There is, however, no competent nexus opinion relating hypertension to service.  

In addition, and although not bound by a determination of the SSA, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records noting hypertension do not reflect a nexus between hypertension and service.  

To the extent that any treatment records note a history of hypertension/high blood pressure during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

To the extent that the Veteran has asserted that hypertension is related to a psychiatric disorder, as reflected in the decision below, service connection for a psychiatric disorder is not established.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for hypertension/ high blood pressure is not warranted.  

3.  Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  He maintains that erectile dysfunction is related to service.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

Service treatment records are negative for findings of erectile dysfunction.  The August 1982 separation examination report shows that the genitourinary system was normal.  

The Board notes that the evidence shows that the Veteran has at least symptoms of erectile dysfunction.  There is, however, no competent nexus opinion relating erectile dysfunction to service.  

To the extent that any treatment records note a history of erectile dysfunction during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between erectile dysfunction and service.  

The Board notes that although the Veteran has asserted that erectile dysfunction is secondary to a psychiatric disorder, as reflected in the decision below, service connection for a psychiatric disorder is not established.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for erectile dysfunction is not warranted.  

4.  Vertigo

The Veteran seeks service connection for vertigo.  He maintains that vertigo is related to service.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

The August 1982 separation examination report shows that neurologic examination was normal.  On the accompanying Report of Medical History he denied having or having dizziness or fainting spells.  

VA treatment records in June 2016 reflect that the Veteran denied dizziness in March 2009, March 2010, May 2011, February 2013, and May 2013.  Even assuming that the Veteran has at least symptoms of vertigo, there is no competent nexus opinion relating vertigo to service.  

To the extent that any treatment records note a history of vertigo during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between vertigo and service.  

To the extent that the Veteran maintains that vertigo is related to a psychiatric disorder and/or back disability, as reflected below, service connection is not established for a psychiatric disorder or a back disability.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for vertigo is not warranted.  

5.  Right Shoulder

The Veteran seeks service connection for a right shoulder disability.  He maintains that a right shoulder disability is related to service.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

The September 1978 service entrance examination report shows that the upper extremities were normal.  The August 1982 separation examination report shows that the upper extremities were normal.  On the accompanying Report of Medical History he denied having or having had a painful or trick shoulder and arthritis.  The examiner noted that the Veteran's indication of having had swollen joints referred to symptoms associated with Rhematic Fever during childhood.  

The Board notes that the evidence shows that the Veteran has at least symptoms of a current right shoulder disability.  For example, VA treatment records in June 2016 reflect complaints to include pain radiating from his neck to his shoulder in May 2013.  There is, however, no competent nexus opinion relating a right shoulder disability to service.  

The June 2016 VA examination report notes that after service, the Veteran performed physical work for over 20 years, to include a five-year stint of installing suspended ceilings.  In addition, it was noted to be during the five years that the Veteran worked building trailers, in approximately 2007, that he sustained severe upper extremity pain bilaterally while using an impact wrench.  

To the extent that any treatment records note a history of a right shoulder disability during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between a right shoulder disability and service.  

To the extent that the Veteran asserts that a right shoulder disability is related to cervical myelopathy, to include a back disability, as reflected in the decision below, service connection is not established for cervical myelopathy, to include a back disability.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a right shoulder disability is not warranted.  

6.  Right Arm

The Veteran seeks service connection for a right arm disability.  He maintains that a right arm disability is related to service.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

The September 1978 entrance examination report shows that the upper extremities were normal.  The August 1982 separation examination report shows that the upper extremities were normal.  On the accompanying Report of Medical History he denied having or having had arthritis and neuritis.  The examiner noted that the reference to having had swollen or painful joints was associated with symptoms of Rhematic Fever during childhood.  

The Board notes that the evidence shows that the Veteran has at least symptoms of a current right arm disability.  For example, VA treatment records in June 2016 include a February 2011 psychology record reflecting complaints of chronic pain syndrome with involvement to include in the right arm since 2006.  There is, however, no competent nexus opinion relating a right arm disability to service.  

The June 2016 VA examination report notes that after service, the Veteran performed physical work for over 20 years, to include a five-year stint of installing suspended ceilings.  In addition, it was noted to be during the five years that the Veteran worked building trailers, in approximately 2007, that he sustained severe upper extremity pain bilaterally while using an impact wrench.  

To the extent that any treatment records note a history of a right arm disability during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between a right arm disability and service.  

To the extent that the Veteran asserts that a right arm disability is related to cervical myelopathy, to include a back disability, as reflected in the decision below, service connection for that disability is not established.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a right arm disability is not warranted.  

7.  Right Hand

The Veteran seeks service connection for a right hand disability.  He maintains that a right hand disability is related to service.  

Initially, the Board notes that the Veteran failed to appear for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

The September 1978 service entrance examination report shows that the upper extremities were normal.  Service treatment records reflect a smash injury to the 5th digit of the right hand in January 1980, and blood under the nail was noted to have been drained.  In September 1981, a chip fracture of the proximal 3rd mid phalanx of the right hand was reported.  The August 1982 separation examination report shows that the upper extremities were normal.  

The Board notes that the evidence shows that the Veteran has at least symptoms of a current right hand disability.  For example, VA treatment records in March 2011 notes numbness of the hands associated with cervical spine pain, and the March 2012 VA neck examination notes neck and hand pain status post cervical spine surgery in 2012.  There is, however, no competent nexus opinion relating a right hand disability to service.  

Although the March 2012 VA examination report reflects right finger flexion and abduction were 4/5, neurologic impairment/nerve root involvement of the right upper extremity was attributed to cervical myelopathy.  As reflected in the decision below, service connection for cervical myelopathy is not established.  

Although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between a right hand disability and service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a right hand disability is not warranted.  

8.  Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal disorder.  He maintains that a gastrointestinal disorder, manifested by symptoms to include stomach pain and diarrhea, is related to service.  

Initially, the Board notes that the Veteran failed to appear for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

Service treatment records reflect that complaints, to include chills, diarrhea, and nausea, were attributed to an upper respiratory infection in November 1979.  In addition, a June 1981 record reflects an impression of gastritis of unknown etiology.  Although gastroenteritis was assessed in July 1981, an upper gastrointestinal series and small bowel follow through that same month was normal.  In addition, the August 1982 separation examination report shows that the abdomen and viscera were normal.  On the accompanying Report of Medical History, he noted that stomach or intestinal symptoms of two to three months duration had resolved.  In addition, the examiner noted that the Veteran's stomach trouble had resolved.  

The Board notes that the evidence shows that the Veteran has at least symptoms of a current gastrointestinal disorder.  There is, however, no competent nexus opinion relating a gastrointestinal disorder to service.  

Although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between a gastrointestinal disability and service.  

To the extent that he asserts that a gastrointestinal disorder is related to cervical myelopathy, to include a back disability and/or a psychiatric disorder, as reflected below, service connection for those disabilities is not established.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a gastrointestinal disability is not warranted.  

9.  Left Ear Hearing Loss

The Veteran seeks service connection for hearing loss in the left ear.  He maintains that left ear hearing loss is related to service.  

Initially, as noted in the October 2015 Board remand, the Veteran failed to appear for two scheduled VA audiological examinations in 2014.  Nevertheless, he was afforded another opportunity for a VA examination n May 2016 but failed to appear for the VA examination without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

Next the Board notes that the September 1978 service entrance examination report shows test results of 45 decibels at 4000 Hertz.  Low frequency hearing loss in the left ear was expressly noted.  As left ear hearing loss for VA purposes was noted at entrance, the presumption of soundness does not apply with regard to this ear and this aspect of the claim is one of service aggravation.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (a veteran is entitled to the presumption of soundness under section 1111 when hearing loss is not shown to the level of severity set forth in 38 C.F.R. § 3.385).

As for aggravation of this pre-existing condition, and although the Veteran may have been exposed to loud noise during service, there is insufficient evidence of an increase in disability/worsening during service.  The Board notes that although service treatment records reflect complaints of hearing problems for four months in November 1978, the November 1978 otolaryngology report reflects an impression of bilateral serous otitis media, which was reported to have resolved in a December 1978 record.  

Further, an August 1979 audiogram report shows audiometric testing revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
0
5

In addition, audiometric testing in 1981 revealed the following pure tone thresholds, in decibels, as follows




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
10
10
20

No significant threshold shift (STS) since the 1978 audiometric testing was reported.  

The August 1982 separation examination report shows that the ears and drums were normal.  Audiometric testing revealed the following pure tone thresholds, in decibels, as follows




HERTZ



500
1000
2000
3000
4000
LEFT
-
25
15
15
15

On the accompanying Report of Medical History he denied having hearing loss, and the examiner noted that ear congestion had resolved.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect aggravation of left ear hearing loss by service.  

Without sufficient evidence of an in-service increase in disability of left ear hearing loss, the presumption of aggravation does not apply.  See 38 C.F.R. § 3.306 (a).  Thus, the Board accordingly finds that the preponderance of the evidence is against a finding of service aggravation.  As such, service connection for left ear hearing loss is not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 3.102.  

10.  Right Ear Hearing Loss

The Veteran seeks service connection for hearing loss in the right ear.  He maintains that right ear hearing loss is related to service.  

Initially, as noted in the October 2015 Board remand, the Veteran failed to appear for two scheduled VA audiological examinations in 2014.  Nevertheless, he was afforded another opportunity for a VA examination in May 2016 but failed to appear for the VA examination without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

The September 1978 service entrance examination shows audiogram revealed no hearing loss disability in the right ear for VA compensation purposes.  Although his hearing was assigned a profile of "2," as reflected above, only left ear hearing loss was expressly noted.  As such, the Veteran is presumed sound at service entrance with respect to right ear hearing.

Service treatment records reflect complaints of hearing problems and/or ringing for four months in November 1978.  A November 1978 otolaryngology report reflects an impression of bilateral serous otitis media, which was noted to have resolved in a December 1978 record.  

Although a December 1978 audiogram reflects that speech discrimination test was 92 percent correct on the right using the PB (Phonetic Balance)Word List, 38 C.F.R. § 4.85 mandates use of the Maryland CNC (consonant-vowel nucleus-consonant) Word List in that respect.  

In addition, an August 1979 audiogram report shows audiometric testing revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
10
0

Further, audiometric testing in May 1981 revealed the following pure tone thresholds, in decibels, as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
10

No significant threshold shift (STS) since the 1978 audiometric testing was reported.  

The August 1982 separation examination report shows that the ears and drums were normal.  Audiometric testing revealed the following pure tone thresholds, in decibels, as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
15
25
25

On the accompanying Report of Medical History he denied having hearing loss, and the examiner noted that ear congestion had resolved.  As no auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 26 decibels or greater, hearing loss for VA compensation purposes is not shown in the right ear at separation.  

The Board notes that the evidence shows that the Veteran has at least symptoms of current right ear hearing loss.  However, there is no competent nexus opinion relating any right ear hearing loss to service.   

To the extent that any treatment records note a history of hearing loss in the right ear during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between right ear hearing loss and service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for hearing loss in the right ear is not warranted.  

11.  Right Leg

The Veteran seeks service connection for a right leg disability.  He maintains that a right leg disability is related to service.  

The Board notes that the Veteran failed to appear for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

Service treatment records are negative for a right leg disability.  The August 1982 separation examination report shows that the lower extremities were normal.  On the accompanying Report of Medical History, he denied having or having had arthritis, a trick or locked knee, and foot trouble.  The examiner noted that the Veteran's indication of having had swollen joints was associated symptoms of Rheumatic Fever during childhood.  

A May 2010 VA treatment record reflects complaints of back and leg pain over the past couple of years.  VA treatment records in June 2016 note cervical spine pain with weakness of the bilateral legs in March 2011.  VA treatment records in December 2014 reflect a 10-year history of lower extremity and/or knee pain in April 2009.  The impression of x-ray examination of the right knee was normal.  VA treatment records in June 2016 note leg strength was 5/5 in May 2013, and no joint deformity or synovitis was reported.  The Board notes that although the Veteran has at least symptoms of a current right leg disability, there is no competent nexus opinion relating a right leg disability to service.  

The Board notes that although VA treatment records in June 2014 include a March 2010 record noting a three-year history of progressive weakness of the legs related to cervical myelopathy with mild paralysis as reflected in the decision below, service connection is not established for cervical myelopathy.  

To the extent that any treatment records note a history of a right leg disability during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier v. 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between a right leg disability and service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a right leg disability is not warranted.  

12.  Left Leg

The Veteran seeks service connection for a left leg disability.  He maintains that a left leg disability is related to service.  

The Board notes that the Veteran failed to appear for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

Service treatment records are negative for a left leg disability.  The August 1982 separation examination report shows that the lower extremities were normal.  On the accompanying Report of Medical History, he denied having or having had arthritis, a trick or locked knee, and foot trouble.  The examiner noted that the Veteran's indication of having had swollen joints referred to symptoms during childhood associated with Rhematic Fever.  

Further, a May 2010 VA treatment record reflects complaints of back and leg pain over the past couple of years.  In addition, VA treatment records in June 2016 note leg strength was 5/5 in May 2013, and no joint deformity or synovitis was reported.  Even assuming the Veteran has at least symptoms of a current left leg disability, there is no competent nexus opinion relating a left leg disability to service.  

The Board notes that although VA treatment records in June 2014 include a March 2010 record reflecting a three-year history of progressive weakness of the legs to cervical myelopathy with mild paralysis as reflected in the decision below, service connection is not established for cervical myelopathy.  

To the extent that any treatment records note a history of a left leg disability during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Board notes that an October 2010 SSA determination and associated records do not reflect a nexus between a left leg disability and service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a left leg disability is not warranted.  




13.  Cervical Myelopathy

The Veteran seeks service connection for a cervical myelopathy with mild paralysis, to include a back disability.  He maintains that cervical myelopathy is related to a hatch striking his head during service.  

As noted above, the Veteran is service-connected for a residual scar on the head as a result of the hatch injury during service.  However, service treatment records are negative for cervical myelopathy and/or a back disability.  The August 1982 separation examination report shows that the spine and musculoskeletal system were normal.  On the accompanying Report of Medical History he denied having or having had recurrent back pain and arthritis, and the examiner noted that the Veteran's indication of having had swollen joints referred to symptoms during childhood associated with Rhematic Fever.  

Private records in March 2012 reflecting that the Veteran was employed in hard labor, to include construction, note that neck pain and radiating pain had its onset in approximately 2007.  In addition, a February 2011 VA psychology record notes complaints of chronic pain syndrome involving the neck and upper back since 2006.  Further, a May 2010 record reflects complaints of back and leg pain over the past couple of years.  

The March 2012 VA examiner concluded that it is less than likely that cervical myelopathy with mild paralysis is related to the in-service head strike by a hatch due to a paucity of evidence to support any impact or injury to the neck at that time or subsequent to it.  The examiner stated that it would be speculation to associate the Veteran's cervical myelopathy and associated symptoms with the in-service head laceration. 

The June 2016 VA opinion notes that after separation, the Veteran was able to perform physical work for over 20 years, to include a five-year stint of installing suspended ceilings.  In addition, and although magnetic resonance imaging (MRI) of the cervical spine in February 2010 showed moderately advanced degenerative changes consistent with spinal cord myelomalacia, and the Veteran underwent anterior cervical discectomy and fusion at C5-6 and C6-7 for degenerative disc disease with a posterior osteophyte and disc protrusion producing spinal canal stenosis and spinal cord compression in January 2012, it was determined to be during the five years that the Veteran worked building trailers, in approximately 2007, that he sustained severe upper extremity pain bilaterally while using an impact wrench.  Thus, it was concluded to be less than likely that the Veteran's cervical myelopathy is related to service.

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), disability due to lumbar and cervical spine disabilities was noted in 2007.  Moreover, the October 2010 SSA determination and associated records do not reflect a nexus between cervical myelopathy, to include a back disability, and service.  

The Board notes that although the Veteran is competent to report his symptoms, to include neck/back pain and treatment for at least 15 years as reflected in a January 2015 submission, a determination as to whether the Veteran's cervical myelopathy, to include a back disability, is related to service is a complex matter requiring related medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, he is not legally competent to establish a nexus between a disability and service; thus, his opinion as to causation lacks probative value, and an opinion by a medical professional is required to decide the claim. 

In that regard, the opinion rendered by the June 2016 VA physician constitutes such competent medical evidence.  Further, as this opinion is unequivocally stated, consistent with the record, including March 2012 private records noting that neck pain and radiating pain had its onset in approximately 2007, and supported by cited evidence of record, to include the March 2012 VA opinion, the Board finds that this medical opinion is probative evidence against the Veteran's claim.  That is, the competent medical evidence outweighs the Veteran's report of a continuity of symptomatology and his lay opinion on the matter, even if such a theory is intuitively plausible to a lay person.  

As the preponderance of the evidence is against the claim for service connection for cervical myelopathy with mild paralysis, to include a back disability, there is no doubt to be resolved.  38 C.F.R. § 3.102.  Therefore, service connection for cervical myelopathy with mild paralysis, to include a back disability, is not warranted.  

14.  Headaches

The Veteran seeks service connection for headaches.  He maintains that headaches are related to service.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

Service treatment records are negative for notation of headache.  The August 1982 separation examination report shows that the head was normal and neurological examination was normal.  On the accompanying Report of Medical History, he denied headaches.  

Although a December 2012 notice of disagreement reflects an assertion that he has had headaches ever since having been hit on the head with a hatch during service, VA treatment records in June 2016 reflect that the Veteran denied headaches, to include in April 2009, August 2010, May 2011, November 2011, and February 2013.  Even assuming he has headaches, there is no competent nexus opinion relating headaches to service, to include in association with the hatch injury.  

The Board notes that to the extent that an April 2010 VA treatment record notes complaints of minor headaches after a blood pressure medication change, as reflected above, service connection for hypertension is not established.  

To the extent that any treatment records note a history of headaches during service, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, and although the Veteran is competent to report his symptoms, lay persons are not competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an opinion as to causation for this particular claim.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the October 2010 SSA determination and associated records do not reflect a nexus between headaches and service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for headaches is not warranted.  

15.  Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder.  He asserts that his psychiatric problems are related to service, to include as a result of the head injury sustained during service.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2016 without good cause shown.  As such, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  

Service treatment records are negative for a diagnosis of a psychiatric disorder.  The August 1982 separation examination report shows that psychiatric examination was normal.  On the accompanying Report of Medical History he denied having or having had frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

VA treatment records in June 2016 reflect that a posttraumatic stress disorder (PTSD) screen was negative in February 2009, and although depression for at least seven years was noted in February 2013, as well as anxiety disorder, there is no competent nexus opinion relating a psychiatric disorder to service.  

The Board notes that although the Veteran is competent to report his symptoms, a determination as to whether the Veteran's current psychiatric disorder is related to service is a complex matter requiring related medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, he is not legally competent to establish a nexus between a psychiatric disorder and service.  

Although VA treatment records in June 2016 note that the Veteran was not taking his blood pressure at home because it depressed him in March 2010, as reflected in the decision above, service connection for hypertension is not established.  

In addition, and although not bound by a determination of the SSA, see Collier, 1 Vet. App. 413, 417 (1991); see also Martin, 4 Vet. App. 136, 140 (1993), the October 2010 SSA determination and associated records do not reflect a nexus between a psychiatric disorder and service.  As the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, there is no doubt to be resolved.  See 38 C.F.R. § 3.102.  Therefore, service connection for a psychiatric disorder is not warranted.












ORDER

Service connection for a sleep disorder is denied.  

Service connection for hypertension/high blood pressure is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for vertigo is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a right arm disability is denied.  

Service connection for a right hand

Service connection for a gastrointestinal disorder is denied.  

Service connection for left ear hearing loss and right ear hearing loss is denied. 

Service connection for right and left leg disabilities is denied.  

Service connection for a left leg disability is denied.  

Service connection for a back disability is denied

Service connection for headaches is denied.  

Service connection for a psychiatric disorder is denied.  


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


